                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-345-RJC-DCK

 PATRICK J. AMANUEL SR.,                              )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 UNITED PARCEL SERVICE,                               )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Ethan Goemann, concerning Nancy E. Rafuse on

September 16, 2019. Nancy E. Rafuse seeks to appear as counsel pro hac vice for Defendant

United Parcel Services, Inc.     Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Nancy E. Rafuse

is hereby admitted pro hac vice to represent Defendant United Parcel Service, Inc.


                                       Signed: September 16, 2019
